Citation Nr: 0525935	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-11 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran retired from the United States Air Force on 
August 31, 1972, having served on active duty a total of 20 
years and 13 days.  His death occurred in December 2001 and 
the appellant in this matter is the veteran's surviving 
spouse.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2005, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire, through the VA's Appeals 
Management Center (AMC) in Washington, DC, for further 
development.  The issue of the appellant's eligibility for 
Chapter 35 benefits was previously remanded for issuance of a 
statement of the case, per Manlincon v. West, 12 Vet.App. 238 
(1999), and this was accomplished on remand, following which 
a timely appeal was perfected as to that matter.  Subsequent 
to attempts by the AMC or RO to complete the requested 
actions, the case has been returned to the Board for further 
action.  

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required on her 
part.


REMAND

Through its June 2005 remand, the Board directed that the AMC 
or RO, among other things, obtain for inclusion in the record 
photocopies of a medical text referenced in the statement of 
the case of July 2002 and relied upon by the RO in denying 
the appellant's cause of death claim.  The record does not 
reflect that any actions were undertaken on remand to obtain 
the text copies in question, to furnish same to the appellant 
for her review and comment, or to communicate to the 
appellant that the RO or AMC would not be relying on same in 
its ultimate determination of her entitlement to service 
connection for the cause of the veteran's death.  As the 
record indicates that the RO or AMC has failed to act as to 
the foregoing, in contravention of the holding in Stegall v. 
West, 11 Vet.App. 268, 270-71 (1998), corrective measures are 
required as a matter of law.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Photocopies of any portion of the 
text entitled Basic and Clinical 
Endocrinology (3rd ed.), as referenced in 
the July 2002 statement of the case, 
wherein entitlement to service connection 
for the cause of the veteran's death was 
denied, must be obtained for inclusion in 
the claims folder.  In addition, 
photocopies of the text must be provided 
to the appellant for her review and 
comment.  If these copies cannot be 
secured, or if same cannot be provided to 
the appellant, then the RO/AMC may not 
rely upon such text and the appellant 
must be duly informed that the 
determination reached was not based on 
that text.  

2.  Thereafter, the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death must be 
readjudicated, based on all of the 
evidence of record and all pertinent 
legal authority.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative must be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue herein on appeal.  An appropriate 
period of time must then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to preserve the appellant's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


